Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2022 has been entered.

EXAMINER AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Jian Jiang on 09/30/2021. The application has been amended as follows:

Claim:
15. (Canceled)

The following is an examiner’s statement of reasons for allowance:
	Allowance of claims 1-14 and 16-17 is indicated because: 
The amendment abstract and claim(s) filed on 09/28/2021 that overcame the Specification Objection and Claim Objection; 
The applicant’s argument on Remark filed on 05/24/2021 has been fully considered and it is persuasive, such that the Drawing Objection is withdrawn; 
The E-Terminal Disclaimer filed on 09/30/2021 that overcame the Double Patenting Rejection;
The Remark filed on 01/14/2022 has been fully considered and it is persuasive, such that the Notification 112f is withdrawn; and
The prior art of record does not anticipate or render fairly obvious in combination with all the additional limitations of the claimed invention such as the opening control arrangement comprises at least one neutralizing member that is movable adjacent the at least one controllable raised element, the at least one neutralizing member being movable between an operative position in which the at least one controllable raised element is prevented from forming a beverage outlet opening in the outlet membrane and a rest position in which the at least one controllable raised element is enabled to form a beverage outlet opening in the outlet membrane as cited in the independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761